Title: John Adams to Isaac Smith Sr., 20 June 1786
From: Adams, John
To: Smith, Isaac Sr.


     
      Sir
      Grosvenor Square June 20. 1786
     
     Yesterday I received yours of Ap. 18. Via Leverpool. Money may be sent to the East, to purchase Tea and other Commodities for which We now send it to London, and pay double Price. Besides Tobacco Peltries and Ginzeng, may be procured.
     Our Oil might easily find a Market in almost any great Town in Europe. Nothing is wanting but to make known the superiour Qualities of our Sperma Caeti Oil, by Samples and Experiments. This Method Boylston took and Succeeded. But Indolence always sees a Lion in the Way.
     If there is a third less of real Property now, in Boston than there was in 1775, what is become of it?
     Some of it is banished, I suppose with the Tories, and would return if that Banishment were taken off. Some of it has been spent in a more elegant and convenient mode of living perhaps, and some say that much of it has been consumed in sloth and Idleness. If this is true Industry and Frugality may restore it.
     In all Events, I am convinced, that We shall find no kind of Relief from this Country, untill We repeal all the Laws that bear hard upon the Treaty of Peace, nor Shall We then find an effectual Relief, but in Measures calculated to encourage, our own navigation Agriculture and Manufactures, the Commerce of the states with one another, and transferring our foreign Commerce from Great Britain to other Countries.
     On Sunday the 11th. of this Month, Miss Adams was married to Mr William S. Smith, a Name forever to be respected in this Family. My Regards to all our Friends. With great Respect your most obedient
     
      John Adams
     
    